Citation Nr: 0932710	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  00-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for heart 
disability/disease, to include cardiomyopathy.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to a rating higher than 10 percent for a 
right knee disability. 

8.  Entitlement to a rating higher than 10 percent prior to 
June 17, 2008 for a left knee disability, and ratings higher 
than 10 percent for limitation of extension of the left knee 
and 10 percent for arthritis with limitation of flexion of 
the left knee beginning June 17, 2008.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1981 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 1999 and May 2002 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2004, the Board reopened the claim of service 
connection for a low back disability and remanded the claim, 
as well as the claims for a higher rating for the knee 
disabilities.   

In May 2007, the Board remanded the case to the RO for 
additional evidentiary and due process development of all 
eight issues on appeal.  

In a September 2008 supplemental statement of the case, the 
RO granted a separate rating, effective June 17, 2008, with 
regard to the left knee disability.  The RO "closed" the 
rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5257, effective June 17, 2008, and thereafter 
evaluated the knee as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, for limitation of extension, 
but also granted a separate evaluation for the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for arthritis with 
limitation of flexion.  

As to the right knee, the RO also "closed" the rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257, 
effective June 17, 2008, and thereafter evaluated the knee as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, for limitation of extension.  The issues on appeal are 
phrased accordingly.  

The issues of service connection for diabetes mellitus and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current respiratory disability was first 
shown years after discharge from active service and is not 
shown by the evidence to be related to any disease or injury 
of service origin.  

2.  The Veteran's current heart disease, including 
cardiomyopathy, was first shown years after discharge from 
active service and is not shown by the evidence to be related 
to any disease or injury of service origin.  

3.  Sleep apnea is not currently shown.  

4.  The Veteran has no back disability that is related to his 
service-connected bilateral knee disability.  

5.  Prior to June 17, 2008, the service-connected right knee 
disability is manifested by pain, decreased range of motion 
(at its most severe, 10 degrees of extension and 90 degrees 
of flexion), and X-ray evidence of arthritis, without 
evidence of recurrent instability; beginning June 17, 2008, 
the right knee disability is manifested by pain, decreased 
range of motion of 10 degrees of extension with pain onset at 
15 degrees and 105 degrees of flexion, without evidence of 
recurrent instability.    

6.  Prior to June 17, 2008, the service-connected left knee 
disability is manifested by pain, decreased range of motion 
(at its most severe, 10 degrees of extension and 90 degrees 
of flexion), and X-ray evidence of arthritis, without 
evidence of recurrent instability; beginning June 17, 2008, 
the left knee disability is manifested by pain, decreased 
range of motion of 10 degrees of extension with pain onset at 
15 degrees and 105 degrees of flexion, without evidence of 
recurrent instability.      


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  A heart disability, to include cardiomyopathy, was not 
incurred in or aggravated by active service; and heart 
disease as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  With resolution of reasonable doubt in favor of the 
Veteran, a low back disability is proximately due to or 
aggravated by the service-connected bilateral knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R.  § 3.310 (2008).

5.  The criteria for a rating higher than 10 percent for a 
right knee disability prior to June 17, 2008 have not been 
met; the criteria for a 20 percent rating for a right knee 
disability based on limitation of extension of the knee from 
June 17, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).
 
6.  The criteria for a rating higher than 10 percent for a 
left knee disability prior to June 17, 2008 have not been 
met; the criteria for a 20 percent rating for a left knee 
disability based on limitation of extension of the knee from 
June 17, 2008 have been met; the criteria for a rating higher 
than 10 percent for a left knee disability based on arthritis 
with limitation of flexion of the knee from June 17, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis and cardiovascular disease, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, the provision of 38 
C.F.R. § 3.310 was amended to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995), for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  In any case, as VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Respiratory Disability

The Veteran contends that he has a respiratory disability 
that is related to his period of service from November 1981 
to November 1991.  He testified that he was exposed to 
asbestos and contaminated with lead poisoning in a paint shop 
during the course of his duties as a painter and sandblaster 
in service.  He also alleges that he has had a dry cough ever 
since he was discharged from service.  

Service treatment records show that the Veteran underwent a 
pulmonary function test in September 1987.  He reported 
having a non-productive cough at that time but denied 
difficulty breathing, lung disease, and wheezing or tightness 
of the chest.  On examination, his lungs were clear.  He was 
cleared for duties involving painting.  In August 1988, he 
was seen for an upper respiratory infection.  A chest X-ray 
taken in May 1989 was within normal limits.  

In January 1991, the Veteran underwent a physical examination 
for purposes of corrosion control, which indicated that the 
Veteran denied shortness of breath, emphysema, pneumonia, 
wheezing, tightness in the chest, a cough, asthma, or 
bronchitis, providing highly probative evidence against his 
own claim at this time.  Physical examination of the lungs 
was normal, as was a chest X-ray, and the Veteran was found 
to be medical qualified to continue working in corrosion 
control.  

At a separation physical examination in September 1991, the 
lungs were clinically evaluated as normal.  On a report of 
medical history at that time, the Veteran denied shortness of 
breath and chronic cough.  

On the basis of the service treatment records, a chronic 
respiratory disability was not affirmatively shown during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  
Thus, a showing of continuity of symptomatology after 
discharge is required to support the claim (38 C.F.R. § 
3.303(b)), but as will be discussed, such continuity is not 
demonstrated.  

After service, the Veteran underwent a VA Gulf War Protocol 
examination in June 1994, where he complained of an 
occasional coughing spell, which was occasionally productive 
of mucosa, that began about 1991.  However, objectively, his 
lungs at that time were reported to be clear and without 
rales, wheezes, rhonchi, or cough.  A chest X-ray was normal.  
At the time of a July 1994 VA general medical examination, 
his respiratory system was also noted to be normal.  A 
private chest X-ray from Conway Regional Medical Center dated 
in October 1997 showed no active disease; a finding of 
suboptimal lung expansion was attributed probably to the 
Veteran's size.  

At the time of an April 2002 VA examination, the Veteran 
complained of some feelings of dyspnea and cough in 1986 when 
worked in the paint locker, painting and sandblasting.  He 
currently reported morning sputum production on a regular 
basis and heavy breathing.  The examiner noted the Veteran's 
marked obesity and smoking history.  Following physical 
examination, the examiner diagnosed obesity, with heavy 
breathing in the morning probably related to deconditioning 
and to some restrictive disease from the obesity.  The 
examiner believed that the morning sputum production was 
probably from pooling and postnasal drip and also symptoms 
suggestive of obstructive sleep apnea; that the Veteran's 
diagnosis of dilated cardiomyopathy could also be a 
contributing factor to dyspnea; and that the current 
respiratory disability was related to deconditioning and 
restrictive disease from the obesity and not related to the 
cough noted during service.  The examiner cited to the normal 
pulmonary function test results from service, and in an 
addendum dated in May 2002 stated that current pulmonary 
function test result, which showed mild obstructive disease, 
was not a finding that would be expected from fume/particle 
inhalation.  

The examiner concluded that there was a less than 50 percent 
probability that the Veteran's current respiratory symptoms 
were related to the condition he had while in service, 
providing more evidence against this claim.   

VA outpatient records show that the Veteran has been seen for 
productive cough in March 2002, diagnosed as acute 
bronchitis.  

After careful consideration of the evidence of record, the 
Board finds that the Veteran's respiratory disability claim 
has not been substantiated.  There is no showing of a chronic 
respiratory disease in service, or continuity of 
symptomatology after discharge.  Further, the current 
respiratory disability is not shown by the medical evidence 
to be related to service.  The medical record indicates that 
the Veteran currently has mild obstructive disease as shown 
on pulmonary function testing; it was also shown that he has 
dyspnea possibly related to a heart condition and restrictive 
disease from obesity.  A VA examiner has concluded that there 
was a less than 50 percent probability that the current 
respiratory symptoms were related to his period of service, 
even considering the Veteran's history of fume/particle 
inhalation.  There are no other medical opinions to the 
contrary.

To the extent that the Veteran claims that his respiratory 
disability is related to service, it is not a condition under 
case law that has been found to be capable of lay 
observation.  As for the Veteran's statements attributing his 
respiratory disability to his period of active service, he is 
competent to describe lung symptoms such as difficulty 
breathing or shortness of breath.  However, his respiratory 
condition is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis 
and causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that his respiratory 
disability had its onset during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
where lay assertion on medical causation is not competent 
evidence, and as there is no favorable competent medical 
evidence to support the claim of service connection for a 
respiratory disability including a VA examiner's opinion that 
it was less than likely that the Veteran's current 
respiratory condition was related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Heart Disease/Disability, Including Cardiomyopathy

The Veteran contends that he has a heart condition, to 
include cardiomyopathy, that is related to his period of 
service from November 1981 to November 1991.  

Service treatment records do not show complaints, clinical 
findings, or a diagnosis of a heart condition to include 
cardiomyopathy.  On a report of medical history, dated in 
March 1988, the Veteran denied heart trouble but indicated 
high blood pressure.  On a dental health questionnaire in 
March 1988, the Veteran reported high blood pressure (it was 
120/90) but denied heart disease.  On dental health 
questionnaires in March 1990, March 1991, and September 1991, 
he denied heart problems and hypertension.  At the time of 
his separation physical examination in September 1991, on a 
report of medical history, the Veteran denied heart trouble 
but indicated that he did not know if he had high blood 
pressure.  Clinically, the heart was evaluated as normal.  
His blood pressure was 116/78.  An ECG was abnormal, noting 
sinus bradycardia (an inferior infarct could not be ruled 
out).  

The Board finds that the service treatment records provide 
highly probative evidence against this claim. 

After service, at the time of a Gulf War Protocol examination 
in June 1994, the Veteran reported chest pain or pressure, 
palpitation or pounding heart, and high blood pressure (he 
did not know if he had heart trouble).  Examination of the 
heart showed no abnormalities or symptoms.  A chest X-ray was 
normal, showing no evidence of active cardiopulmonary 
disease, and an ECG was normal.  At the time of a VA general 
medical examination in July 1994, there were no complaints 
relative to the heart; the cardiovascular system was 
evaluated as normal.  

Private records from Conway Regional Medical Center dated in 
October 1997 indicate that the Veteran was seen with a one-
month history of chest pain.  An EKG was normal.  The 
diagnosis was chest pain and arm pain, suspicious for angina.  
He was admitted for observation.  A chest X-ray showed the 
cardiac silhouette was within normal limits in size with no 
evidence of failure.  Serial EKGs and enzymes were obtained, 
which were negative.  Further test results were consistent 
with cardiomyopathy, and a cardiac catheterization showed 
mild left ventricular dysfunction.  A follow up visit to a 
private cardiology clinic in October 1997 noted 
cardiomyopathy of obesity or of diabetes.  Subsequent VA 
outpatient records note the Veteran's diagnosis of 
cardiomyopathy, for which he took medication.  

After careful consideration of the evidence of record, the 
Board finds that the Veteran's heart disability claim has not 
been substantiated.  There is no showing of heart disease in 
service, or continuity of symptomatology after discharge.  
Further, the current heart disability, diagnosed as 
cardiomyopathy, is not shown by the medical evidence to be 
related to service.  

To the extent that the Veteran claims that his heart disease 
is related to service, it is not a condition under case law 
that has been found to be capable of lay observation.  As for 
the Veteran's statements attributing his heart disability to 
his period of active service, he is competent to describe 
such symptoms as chest pain.  However, his heart condition is 
not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis 
and causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that his heart disease had 
its onset during service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
where lay assertion on medical causation is not competent 
evidence, and as there is no favorable competent medical 
evidence to support the claim of service connection for a 
heart disease, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

Simply stated, the Board finds that the service and post-
service treatment records provide highly probative evidence 
against this claim, indicating a problem that began years 
after service with no connection to service, outweighing the 
statements to of the Veteran. 

Sleep Apnea

Service treatment records do not show evidence of sleeping 
difficulties or complaints, treatment, or diagnosis of sleep 
apnea.  At the time of a separation physical examination in 
September 1991, the Veteran indicated on a report of medical 
history that he had frequent trouble sleeping; the examiner 
linked this complaint to the complaint of low back pain.  The 
Veteran was discharged from service in November 1991.  

After service, a VA outpatient record dated in April 1996, 
from the mental hygiene clinic, indicates that the Veteran 
complained of posttraumatic stress disorder-like symptoms 
including difficulty falling asleep and staying asleep.  His 
fiancée noted loud snoring and cessation of breathing, in 
cycles.  The assessment included sleep apnea, which was 
likely related to hypertension, headaches, and fatigue.  He 
was recommended for a pulmonary consult, a sleep study, and 
possible CPAP treatment.  It does not appear that a 
consultation was ever completed, and there are no subsequent 
records in the file that show a diagnosis of sleep apnea.  

While a VA examiner in April 2002 noted that the Veteran had 
symptoms suggestive of obstructive sleep apnea, a diagnosis 
of the condition was not made at that time or at any time 
thereafter.  

After reviewing the evidence of record, the Board finds that 
there is no current diagnosis of sleep apnea.  In the absence 
of satisfactory proof that the Veteran has a current 
diagnosis of sleep apnea, service connection cannot be 
granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
condition or injury occurring in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Although the Veteran is competent to describe sleeping 
difficulties, unless a condition is one under case law where 
lay observation has been found to be competent to establish 
the presence or diagnosis of a disability, the determination 
as to the presence or diagnosis of the disability is medical 
question, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (on the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And as here, the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the Veteran's statements that he 
currently has sleep apnea as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Without competent medical evidence that the Veteran currently 
has sleep apnea, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While there are 
indications of the this problem, a total review of the record 
in this case, which is extensive, fails to indicate that this 
problem has been found to exist in this Veteran, at this 
time.  The post-service medical record provides particular 
negative evidence against this claim, failing to indicate the 
existence of the disability, let alone a connection to 
service. 

Back Disability

The Veteran claims that he sustained trauma to his back in 
service and that he reported a back problem at the time of 
his separation physical examination.  In a statement received 
in December 1999, he indicated that a VA doctor had 
attributed his back problem to his posture, which was due to 
his service-connected bilateral knee disabilities.  

At his hearing, he testified that he sustained two injuries 
to his back during service:  an upper back injury from a 
motor vehicle accident in 1983 and a mid-back injury when he 
was hit by a baseball bat while playing in a softball game in 
1984.  He indicated that from that injury he had back 
problems.  

After service, he testified that he first received treatment 
from a chiropractor in 1995 and had been seeing one ever 
since.  He stated that one of his doctors, Dr. B.M., was 
given a copy of his service medical records and gave a 
statement indicating his belief that the Veteran's service-
connected knee condition would have contributed to some of 
his back problems.  

The service treatment records show that in May 1989 the 
Veteran received treatment after being struck in the left 
upper back by a baseball bat while playing softball.  The 
assessment was contusion of the left upper back and shoulder.  
On a Report of Medical History at the time of a September 
1991 separation physical examination, the Veteran complained 
of recurrent back pain.  The medical officer noted that he 
had infrequent low back pain and obesity that was not 
considered disabling.  

After service, VA records from a Gulf War Protocol 
examination in June 1994 indicate that the Veteran complained 
of recurrent back pain.  There were no findings reported in 
regard to the low back.  VA outpatient records show treatment 
for low back pain, probably secondary to obesity, in 1994 and 
1995.  

Records from Martinez Chiropractic Clinic show treatment for 
lower back pain in 1994 and 1995.  In a statement received in 
December 1996, T.S.C., DC, indicated that the Veteran had 
been a patient of his clinic since July 1996 with a complaint 
of low back and bilateral hip pain, "which are aggravated by 
walking and prolonged standing."  Dr. T.S.C. opined that the 
Veteran's low back and hip pain and instability were 
partially exacerbated by in-service knee injuries.  

VA outpatient records show that in August 1999, there was an 
assessment of low back pain, with exacerbating features that 
included obesity and poor posture.  An August 1999 
radiological report indicates an impression of sacralization 
of the right aspect of the L5 vertebral body, with slight 
rightward tilt of the L5 vertebral segment.  In a November 
1999 record, it was noted that the Veteran was attempting to 
make the claim that his low back pain was due to his 
bilateral knee pain and was thus service-connected for this; 
it was further noted that the Veteran's low back pain was 
also exacerbated by his obesity and poor posture.  

In a January 2000 statement, B.M., DC, indicated that he had 
been treating the Veteran since November 1999 for chronic 
lumbosacral pain, among other things.  He indicated that he 
had seen the Veteran's lumbar spine X-rays of August 1999, 
and concurred with the Veteran's assessment that knee 
injuries in service were the major cause of his current 
lumbosacral and hip complaints.  Dr. B.M. stated that it was 
impossible to state if some of the Veteran's structural 
abnormalities pre-dated his knee injuries but that the 
general picture was that of a person who had altered his 
biomechanics due to pain in the lower extremities.  He also 
stated that if the Veteran was unable to adequately 
"resolve" his knee problems, the lumbosacral and hip 
complaints would inexorably escalate.  

At the time of an April 2002 VA examination, it was noted 
that the Veteran had no focal injury but that he started 
experiencing low back pain in 1998 and that it had since 
become more constant.  The diagnoses included chronic lumbar 
strain.  The examiner opined that it was more likely than not 
that, due to a combination of his knee condition, diabetes, 
and obesity, the Veteran was beginning to experience lumbar 
spine pain, among other things.  Lumbosacral spine X-rays, 
which were pending at the time of the examination, showed 
partial sacralization of L5 segment, mild rotatory scoliosis 
of the lumbar spine, and no significant interval change in 
appearance from the prior films in August 1999.  

Due to the ambiguity of the April 2002 opinion, another VA 
examination was obtained.  At a June 2003 examination, the 
Veteran reported that his low back began to bother him right 
after he left service.  He sought treatment with 
chiropractors.  The examiner stated that "[i]n spite of the 
fact that" chiropractors and the April 2002 VA examiner 
"have tried to relate" the Veteran's low back pain to his 
knee problem, it was his opinion that the low back symptoms 
were not related to the service-connected knee disabilities.  
The opinion was not accompanied by any further explanation or 
rationale.  

At the time of an October 2003 VA orthopedic examination, to 
address the ankle, it was noted that the Veteran's present 
low back pain started about 10 years previously.  

VA outpatient records dated from 2000 to 2003 show that on 
general medical follow-up visits, the Veteran was noted to 
have continued low back pain.  

At the time of an April 2004 VA examination, the Veteran 
complained of stiffness and daily pain in the low back.  He 
took prescription medication daily for low back pain and 
weekly for back muscle tightness or spasms.  He indicated 
that he had not had chiropractic treatment since 2002.  
Following examination, the diagnosis was degenerative disc 
disease at L5-S1 and mild scoliosis.  The examiner noted that 
the Veteran reported the onset of low back pain in about 1998 
or 1999 with the pain worsening ever since then.  He opined 
that the Veteran's lumbar back condition was related to 
obesity and age and not secondary to his bilateral knee 
disability.  He reiterated that the back condition was not 
causally related to the service-connected bilateral knee 
condition.  It was also his impression that the service-
connected bilateral knee condition residuals did not 
aggravate any back condition (he noted that there were no 
findings of any service treatment records that related to 
complaint of low back pain while in service and the Veteran 
indicated that the onset of his low back pain was in about 
1998).  He remarked that the Veteran's exogenous obesity put 
increased demands and stresses on the lumbar back and knees, 
and felt that the lumbar back condition occurred on account 
of the obesity and not the bilateral knee conditions.  X-rays 
of the lumbosacral spine showed mild dextroscoliosis; disc 
spaces were preserved except for very slight narrowing at L5-
S1.  

In a January 2005 letter to the Veteran, R.M., M.D., of 
Conway Orthopaedic & Sports Medicine Clinic, responded to an 
inquiry regarding whether the osteoarthritis of his low back 
was secondary to his bilateral knee problem.  He opined that 
the Veteran's knee condition aggravated but did not cause the 
osteoarthritis in his lumbar spine.  His opinion was not 
accompanied by any further explanation or rationale.   

VA nerve conduction studies in October 2006 revealed left L5 
radiculopathy.  

In an undated statement received in June 2007, B.C., DC, of 
North Little Rock Chiropractic, indicated that the Veteran 
had requested that he furnish a letter on his behalf 
addressing whether his spine condition related to his 
bilateral knee disability.  Dr. B.C. found that after an 
examination and X-rays, it was "apparent that [the 
Veteran's] bilateral knee pain greatly contributes to his 
lumbosacral problems."  He explained that the Veteran 
altered his gait on account of his knee problems and that 
other parts of the body have to compensate, particularly the 
lumbosacral spine.  The resultant wear and tear on the 
lumbosacral spine came in the form of osteoarthritis and 
degenerative joint disease, which was evident on the X-rays 
that showed degenerative disc disease at the discs of L5-S1 
and L4-L5.  He also noted that the Veteran's X-ray findings 
of a right pelvic tilt and a right lateral lumbar curve went 
against what was normally seen of the problems of the lumbar 
spine pain if it was just associated with the lumbar spine.  

As shown by the foregoing evidence, consisting of no less 
than seven private and VA medical opinions addressing the 
etiology of the Veteran's low back disability, there is no 
clear consensus on the cause and/or development of the back 
disability.  At separation from service, he was noted to have 
infrequent low back pain.  By the Veteran's own testimony, 
his pain continued and he reported such pain at the time of a 
VA Gulf War Protocol examination in June 1994.  He sought 
chiropractic treatment for lower back pain beginning in 1994.  

The following opinions are in favor of the claim: a 
chiropractor stating that the low back problems were 
exacerbated, in part, by the in-service knee injuries; a 
chiropractor stating that the knee injuries in service were a 
major cause of the current lumbosacral condition; a 
chiropractor stating that the bilateral knee condition was a 
significant contributor to the lumbosacral condition; a 
private physician stating that the knee condition aggravated 
but did not cause the lumbar spine osteoarthritis; and a VA 
examiner stating that it was more likely than not that the 
Veteran began to experience lumbar spine pain due to a 
combination of factors, to include his knee condition.  

Some opinions were accompanied by rationale, and some appear 
to have been based at least in part on a review of the 
medical record.  

The following opinions are against the claim: a VA examiner 
stating that the low back symptoms were not related to the 
service-connected knee disabilities; and a VA examiner 
stating that the lumbar back condition was not related - 
either causally or through aggravation - to the service-
connected bilateral knee condition.  The former opinion was 
not accompanied by rationale and the latter opinion was 
accompanied by rationale that is deemed unsound insofar as 
the aggravation question is concerned (reference was made 
merely of the date of onset of low back complaints).  

Thus, while there is conflicting medical evidence in the file 
that weighs both for and against the Veteran's claim, the 
Board finds that the evidence is at least in equipoise, 
showing that the current low back disability is related to 
his service-connected bilateral knee disability.  In arriving 
at such conclusion, the Board recognizes the Veteran's own 
competence to describe symptoms relevant to the low back ever 
since service, even though he is not competent to offer a 
medical diagnosis based on his lay observations.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 38 
C.F.R. § 3.102.  The mandate to accord the benefit of the 
doubt is triggered when the evidence has reached such a stage 
of balance.  In this matter, the Board is of the opinion that 
this point has been attained.  Accordingly, it is the Board's 
judgment that the current medical evidence, as previously 
discussed, indicates that the Veteran has a current low back 
disability that is aggravated by the service-connected 
bilateral knee disability.  Based on the foregoing, the claim 
is granted.  The nature and extent of the back disability 
related to the knee disability is not before the Board at 
this time. 

Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R.  § 4.45, weakened movement, excess 
fatigability, and pain on movement are factors to consider.  
Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is a factor to be considered.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In this case, as noted in the introduction, prior to June 17, 
2008, both knee disabilities (characterized as knee injury 
residuals) were separately evaluated, by analogy, as 10 
percent disabling under the diagnostic code for instability.  
Effective June 17, 2008, however, the RO reevaluated the 
bilateral knee disabilities under a different diagnostic code 
(i.e., Code 5261 for limitation of extension), as it 
determined that the evidence no longer supported an 
evaluation by analogy under the diagnostic code for 
instability (i.e., Code 5257).  Additionally, effective June 
17, 2008, the RO awarded a separate rating for the left knee 
disability under another diagnostic code (i.e., Code 5010 for 
traumatic arthritis with limitation of flexion).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Codes 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for 
each knee joint may also be assigned for both limitation of 
flexion and limitation of extension.  VAOPGCPREC 9-04 
(September 17, 2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criteria 
for a 10 percent rating are slight recurrent subluxation or 
lateral instability of the knee.  A rating of 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

The pertinent evidence in the file consists of VA outpatient 
records and VA examination reports in May 1999, April 2002, 
June 2003, October 2003, April 2004, and June 2008.  

First, as to instability of the knees, there was no objective 
evidence of ligamentous laxity noted on the VA examinations 
in May 1999, April 2002, June 2003, April 2004, and June 2008 
(the October 2003 report did not address laxity findings).  
On each of those examinations, despite any complaint 
regarding giving away of the knee, particularly on the right, 
the examiner specifically commented that laxity or 
instability of the Veteran's knee joints was not observed.  
Even when the examiner in May 1999 noted in the diagnosis 
that the Veteran had bilateral chondromalacia of the patellae 
with chronic pain and instability, this conclusion had no 
basis in fact, as the clinical findings at that time in 
regard to laxity or instability were noted to be completely 
negative.  

At the time of the April 2002 VA examination, the Veteran 
reported that he used to have right knee instability, but it 
had improved with use of a cane since 2000.  VA outpatient 
records also do not demonstrate that the Veteran's bilateral 
knee disabilities are manifested by recurrent subluxation or 
lateral instability.  Thus, for the period considered in this 
appeal, the Veteran does not satisfy the criteria provided 
for a compensable rating in Code 5257.  Rather, he is more 
appropriately evaluated under other diagnostic codes, as 
discussed below.  

Second, as to arthritis and limitation of motion of the 
knees, the evidence is somewhat inconsistent.  As for 
evidence of arthritis, X-rays in April 1997 revealed only a 
right lateral patellar spur.  On an orthopedic consult in 
March 1999 regarding bilateral knee pain (right worse than 
left), the Veteran's knees were shown by X-rays to have some 
left lateral patella spurring.  

The VA examiner in May 1999 noted in the diagnosis that there 
were early degenerative changes of the left patellofemoral 
joint as shown by recent X-rays.  The VA examiner in April 
2002 diagnosed, without X-rays, that there was probable early 
degenerative joint disease of both knee joints (X-rays were 
pending).  

The VA examiner in June 2003 noted that there were minimal 
findings in both knee joints but believed that these were 
mostly positional rather than actual arthritic findings.  

The VA examiner in April 2004 indicated that X-rays of the 
knees showed degenerative osteoarthritis of both knees, mild 
(i.e., the report was interpreted as showing narrowing of the 
medial component of the right knee with small spurs along the 
tibial eminences, and bilateral tibial eminence osteophytes 
and an osteophyte at the left patellofemoral joint 
laterally).  

The VA examiner in June 2008 noted that X-rays of the right 
knee showed suprapatellar joint effusion without evidence of 
bony abnormality, and that X-rays of the left knee showed a 
possible loose body in the central portion of the knee, 
without bony abnormalities.  

According the Veteran the benefit of the doubt, and as there 
is definitive evidence of at least some arthritis documented 
on X-rays within his medical history, albeit of a mild 
condition, the Board interprets the record as showing 
evidence of arthritis in both knees.  

As for evidence of limitation of motion of the knees, during 
a VA consultation visit in March 1999, the range of motion of 
the knees was as follows:  0 degrees of extension to 125 
degrees of flexion in the right knee and 0 degrees of 
extension to 130 degrees of flexion in the left knee.  

At the time of the VA examination in May 1999, range of 
motion of both knees was from 0 degrees of extension to 125 
degrees of flexion.  

At the time of the VA examination in April 2002, the range of 
motion of both knees was from 10 degrees of extension to 130 
degrees of flexion.  

At the time of the VA examination in June 2003, the range of 
motion of both knees was from 5 degrees of extension (while 
standing) to 130 degrees of flexion, with some pain at 130 
degrees on the right.  

At the time of the VA examination in October 2003, the range 
of motion of the knees was as follows:  0 degrees of 
extension to 110 degrees of flexion in the right knee, and 0 
degrees of extension to 120 degrees of flexion in the left 
knee, with "some pain with movement."  

At the time of the VA examination in April 2004, the range of 
motion of the knees was as follows:  0 degrees of extension 
to 90 degrees of flexion in both knees, with painful arc of 
motion at the last 10 degrees of flexion of both knees, as 
well as weakened movement and excess fatigability (right 
greater than left) on partial deep knee bends.  

At the time of the VA examination in June 2008, the range of 
motion of the knees was as follows:  10 degrees of extension, 
with pain onset at 15 degrees bilaterally, and 105 degrees of 
flexion in both knees, with pain onset at 105 degrees 
bilaterally.  There was no additional weakness, fatigability, 
incoordination, restricted range of motion, or functional 
impairment following repetitive stress testing against 
resistance times three involving both knees.  

When applying the rating criteria of Codes 5260 and 5261 to 
these findings, and without consideration of pain on motion, 
the Veteran's knee limitations essentially only meet the 
criteria for a 10 percent rating under Code 5261, regarding 
limitation of extension, at the time of the April 2002 and 
June 2008 VA examinations.  Otherwise, his limitations are 
noncompensable under the codes.  

In this regard, the Board has also considered whether 
separate ratings may be assigned under Code 5260 and Code 
5261 for disability of the same knee joint, but separate 
ratings are not in order as the Veteran meets the criteria 
for a compensable rating under only one of the limitation of 
motion codes.  

The Board, however, must also consider the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, relating to functional loss due 
to pain, weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Such elements as pain on repeated use, 
flare-ups, fatigue, weakness, lack of endurance, and 
incoordination have been addressed to some degree by the VA 
examiners, as noted above in the discussion regarding 
limitation of motion.  The record does not indicate that 
prior to June 2008 the Veteran has such disabling pain or 
functional impairment resulting from his service-connected 
knee disabilities to warrant a rating higher than 10 percent 
for flexion and extension restrictions under the respective 
limitation-of-motion codes.  

In other words, up until June 2008 the evidence does not show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that the knee limitation 
of flexion and/or extension would meet the criteria for a 
higher rating under Codes 5260 and 5261.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nevertheless, beginning in June 2008, as shown on the VA 
examination at that time, the evidence does clearly 
demonstrate additional limitation of extension in 
consideration of the pain on motion of both knees, to the 
extent that the Veteran meets the criteria for a 20 percent 
rating, and no higher, for each knee joint under Code 5261.  
Accordingly, higher ratings are in order from June 2008 under 
Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

It is noted that effective in June 2008 the RO has assigned a 
separate 10 percent rating for the left knee disability on 
the basis of arthritis with limitation of flexion, under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003).  The record does not show 
that the Veteran's left knee flexion has ever been limited to 
45 degrees for the assignment of a separate compensable 
rating under Code 5260, but in light of the presence of 
arthritis with limitation of flexion due to pain, the RO 
evidently deemed that a 10 percent rating was warranted under 
Code 5010.  The Board finds no higher rating is permitted 
under this code for involvement of a single major joint.  

Turning to the left knee joint, for the period beginning in 
June 2008, the Board finds that a separate rating is not in 
order for arthritis with limitation of flexion.  Separate 
ratings under Code 5260 and Code 5261 are permissible for 
disability of the same knee joint.  See VAOPGCPREC 9-04 
(September 17, 2004).  

As previously discussed, from June 2008 the Veteran meets the 
criteria for a 20 percent rating under Code 5261, but he does 
not meet the criteria for a compensable rating under Code 
5260.  Thus, separate ratings are not in order.  Further, the 
Board finds that the assignment of a separate 10 percent 
rating under Code 5010, in light of the presence of arthritis 
with noncompensable limitation of flexion under Code 5260, is 
not contemplated by the regulations.  Traumatic arthritis 
under Code 5010 is rated as degenerative arthritis under Code 
5003, which provides for a 10 percent rating for a major 
joint affected by limitation of motion - confirmed by such 
objective findings as swelling, muscle spasm, or painful 
motion - where limitation of motion of the joint is 
noncompensable under the appropriate diagnostic codes.  

In this case, the limitation of motion of the Veteran's right 
knee joint is compensable, under one of the limitation of 
motion codes (i.e., Code 5261), and therefore application of 
a separate 10 percent rating under Code 5010 would be 
duplicative or tantamount to "pyramiding", which is 
prohibited under 38 C.F.R. § 4.14.  Such a conclusion is 
consistent with 38 C.F.R. § 4.59, which states that it is the 
intent of the rating schedule "to recognize painful motion 
with joint or periarticular pathology as productive of 
disability... to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  The 
Veteran's painful and restricted motion of the right knee is 
already evaluated at more than the minimum compensable 
rating.  

In the absence of objective medical evidence of other 
separate and distinct manifestations of the service-connected 
disabilities not contemplated in the current rating 
assignment, the Board finds no basis upon which to assign a 
higher or separate disability evaluation.  No other 
diagnostic codes are shown to be applicable based on the 
nature of the symptoms complained of by the Veteran and 
documented in the medical evidence of record.  

In sum, the Veteran's right and left knee disabilities are 
appropriately rated at no more than 10 percent disabling for 
each knee for the period prior to June 17, 2008, and 20 
percent disabling under Code 5261 for each knee beginning 
June 17, 2008.  Further, there is no basis for a higher 
rating for the left knee disability based on arthritis with 
limitation of flexion of the knee joint.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in November 2001, January 2002, March 2004, 
March 2006, February 2007, May 2007, and August 2008.  The 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The notice also included the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence indicating an increase in severity of the 
service-connected disability and the effect that worsening 
has on the claimant's employment and daily life.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The March 2006 notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that some of the VCAA notice letters came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statements of the case, dated in August 2008 and in September 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was offered the 
opportunity for a hearing before the undersigned Veterans Law 
Judge in February 2009.  The RO obtained the service 
treatment records and VA medical records.  The Veteran 
himself submitted records from his private physician and 
chiropractors.  He has not identified any additional records 
for the RO to obtain on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims of service connection for respiratory 
and low back disabilities and the claims for higher ratings.  
38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in May 1999 (knees), April 2002 (respiratory, 
back and knees), June 2003 (back and knees), October 2003 
(knees), April 2004 (back and knees), and June 2008 (knees), 
specifically to evaluate the nature, severity, and etiology 
of the conditions at issue.  

VA has not conducted a medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for sleep apnea and heart 
disease including cardiomyopathy, and further development in 
this respect is not required for the following reasons:  
There is no record of a heart disability or sleep apnea 
during active service.  There is no competent evidence of 
persistent or recurrent symptoms relevant to the heart since 
active service until many years later.  Further, there is no 
competent evidence that the Veteran has a current diagnosis 
of sleep apnea.  In short, the evidence does not indicate 
that sleep apnea or heart disease including cardiomyopathy 
may be associated with service.  Under these circumstances, a 
medical examination or medical opinion is not required for 
the service connection claim under 38 C.F.R. § 3.159(c)(4).
 
As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


ORDER

Service connection for a respiratory disability is denied.  

Service connection for heart disease/disability, to include 
cardiomyopathy, is denied.

Service connection for sleep apnea is denied.

Service connection for a low back disability is granted.  

A rating higher than 10 percent for a right knee disability 
prior to June 17, 2008 is denied. 

A 20 percent rating for residuals of a right knee injury from 
June 17, 2008 is granted.  

A rating higher than 10 percent for a left knee disability 
prior to July 17, 2008 is denied.  

A 20 percent rating for a left knee disability manifested by 
limitation of extension from June 17, 2008 is granted.  

A rating higher than 10 percent for a left knee disability 
manifested by limitation of flexion from June 17, 2008 is 
denied.  


REMAND

In regard to the claim of service connection for diabetes 
mellitus, private records show that the Veteran was diagnosed 
with adult onset diabetes mellitus in October 1997.  VA 
records dated in March 1999 indicate a medical history of 
Type 2 diabetes being diagnosed in 1993.  In a January 2007 
statement, a VA physician stated that he had treated the 
Veteran for about two years and had reviewed his service 
treatment records and current clinic records.  He opined that 
it was likely that the Veteran's in-service high glucose 
readings were the beginning of his diabetic condition, and 
that his service-connected orthopedic disabilities would have 
directly caused and aggravated his current diabetic 
condition.  Attached to the statement were two in-service 
laboratory records, dated in September 1988 and September 
1991, which appear to show that the Veteran's glucose levels 
were in the normal range.  The physician did not specify 
which of the Veteran's orthopedic disabilities was related to 
his diabetes, and failed to provide any rationale for his 
opinion.  

The Veteran should be afforded a comprehensive VA examination 
to reconcile inconsistencies in the record and to ascertain 
the etiology of his diabetes mellitus.  

In regard to the claim of service connection for depression, 
a VA outpatient record dated in April 1996 indicates that the 
Veteran was evaluated for various symptoms in the mental 
hygiene clinic; a mental disorder was not diagnosed and no 
future appointments in the clinic were recommended.  VA 
outpatient records dated in 1999 show that the Veteran had 
been taking medication for depression for over a year.  He 
was continued on medication and in 2003 he participated in a 
depression research study at the VA.  

An April 2005 VA outpatient report indicates diagnoses of 
major depressive disorder and anxiety disorder, and the 
psychiatrist who authored the report indicates that the 
Veteran expressed a great deal of stress in his life 
currently and previously, most of which appeared to have 
begun in 1989 and 1991 with a divorce and military discharge, 
respectively.  

At his hearing, the Veteran testified that his VA doctor (Dr. 
A.) related his current depression to his period of service, 
after reviewing service treatment records and records of 
current treatment (see transcript, pp. 12-14).  The Veteran 
has not been afforded a comprehensive VA examination to 
ascertain the etiology of his depression.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of his 
diabetes mellitus.  The claims folder must 
be made available to the examiner for 
review.  The examiner is asked to furnish 
an opinion, with rationale, as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
currently diagnosed diabetes mellitus (a) 
had its onset during the Veteran's period 
of service from November 1981 to November 
1991, (b) is proximately due to or the 
result of his service-connected 
disabilities, and if so, which 
disability/ies, or (c) is aggravated or 
underwent a permanent increase in severity 
beyond the natural progression of the 
disease by his service-connected 
disabilities (that is, a worsening of the 
underlying condition as contrasted to a 
worsening of symptoms), and if so, which 
disability/ies.  

The examiner is asked (but not required) 
to comment on the clinical significance of 
the following: service treatment records 
dated in September 1988 and September 
1991, which appear to show laboratory 
findings of normal glucose levels; private 
records dated in October 1997 showing a 
diagnosis of adult onset diabetes 
mellitus; VA records dated in March 1999 
indicating a medical history of Type 2 
diabetes reportedly having been diagnosed 
in 1993; and a January 2007 statement of a 
VA physician, opining on the likelihood 
that the Veteran's in-service high glucose 
readings were the beginning of his 
diabetic condition, and opining that his 
service-connected orthopedic disabilities 
would have directly caused and aggravated 
his current diabetic condition.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

2.  Afford the Veteran a VA psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder (if 
any).  The claims folder must be made 
available to the examiner for review.  The 
examiner is asked to furnish an opinion, 
with rationale, as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any currently 
diagnosed psychiatric disorder is related 
to the Veteran's period of service from 
November 1981 to November 1991.  

The examiner is asked (but not required) 
to comment on the clinical significance of 
the following: a VA outpatient record 
dated in April 1996 showing no mental 
disorder diagnosis given by the mental 
hygiene clinic following evaluation; VA 
outpatient records dated in 1999 showing 
that the Veteran had been taking 
medication for depression for over a year; 
VA records showing that he was continued 
on medication and participated in a 
depression research study at the VA in 
2003; and an April 2005 VA outpatient 
report indicating diagnoses of major 
depressive disorder and anxiety disorder, 
with the psychiatrist noting that the 
Veteran expressed a great deal of stress 
in his life currently and previously, most 
of which appeared to have begun in 1989 
and 1991 with a divorce and military 
discharge, respectively.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

3.  Upon completion of the foregoing, the 
claims should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


